Citation Nr: 1026340	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-22 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to June 1958. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2005 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, 
Montana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A VA examination conducted in October 2006 is inadequate because 
the examiner based the opinion on a faulty premise and reported 
the results of the audiometric testing in graphic terms only.  
Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Accordingly, a new medical examination is necessary to 
make a determination in this case.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

The Veteran contends that his bilateral hearing loss and tinnitus 
are due to his active service, specifically due to his assignment 
as a trumpet player in the Air Force band.  The Veteran underwent 
a VA examination in October 2006 at which time he described 
experiencing hearing difficulty and reported experiencing 
tinnitus, however, "not that often."  The examiner opined that 
"[i]t is as likely as not that the hearing results we see today 
are more due to normal affects of presbycusis than the noise he 
was exposed to during his time in the military."  The examiner 
further opined, that she "would say the same for the tinnitus, 
although it should be noted that the Veteran specifically 
indicated to me that he was not bothered by the tinnitus and had 
very little of it."  Although the examiner conceded that the 
Veteran was "undoubtedly" exposed to loud noise in service, she 
appears to base the opinion on the fact that there was "no 
evidence in his chart to indicate that he had a decrease in 
hearing acuity upon his discharge from service."  The 
regulations do not preclude service connection for hearing loss 
that first met the regulations requirements after service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  
 
As for the results of the examination itself, the examiner only 
reported the findings in graphic terms.  On remand, the examiner 
should report audiological findings in the appropriate numerical 
form.  See Kelly v. Brown, 7 Vet. App. 471 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
current nature and likely etiology of any 
hearing disability, including tinnitus.  The 
claims folder should be made available 
to the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to be 
necessary by the examiner should be 
accomplished.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

(a)	Does the evidence of record show that 
the Veteran currently has bilateral 
hearing loss and/or tinnitus?  
(b)	If the answer is yes, is it at least 
as likely as not that the current 
disorder(s) had its/their onset in 
service? 

The examination report should include the 
complete rationale for all opinions 
expressed.  

2.  Thereafter, readjudicate the Veteran's 
claims.  If the decision with respect to the 
claims remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


